     Case: 1:18-cv-06669 Document #: 84 Filed: 09/09/19 Page 1 of 2 PageID #:285




                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
Hyer Standards, LLC

                            Plaintiff,                 Case No.: 1:18-cv-06669

v.                                                     Judge Charles Kocoras

Super G Capital, LLC; Multipoint, Inc.;                Magistrate Judge Jeffrey Cummings
Ashley Isenberg; and WorldPay,

                            Defendants.


                  DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME

         Defendants Multipoint, Inc. (“Multipoint”), Super G Capital LLC (“Super G”) and

Ashley Isenberg (“Isenberg”), (collectively these parties are called the “Defendants”), through

their attorney, Jordan Finfer of the law firm Patzik, Frank & Samotny Ltd., respectfully move

this Court for an extension of time, to and until September 16, 2019, to file responsive pleadings

to Plaintiff, Hyer Standards, LLC’s Complaint. In support thereof, Defendants state as follows:

         1.        On August 21, 2019, the Court lifted the stay on Defendants’ obligation to file an

answer or otherwise plead in this matter and required the Defendants to file an answer or

otherwise plead to Plaintiff’s Complaint by September 10, 2019 and set the matter for a status on

September 17, 2019. [Dkt. No. 83].

         2.        Defense counsel seeks an additional 6 days to prepare and file the responsive

pleadings. Because Defendants’ counsel had a Motion for Summary Judgment due last Friday,

September 6, 2019, in the matter, Brody v. Bauer, Case No. 19 CH 08502, in the Circuit Court

Cook County, he has been unable to adequately prepare a responsive pleading in this matter.

         3.        By extending the time for filing the responsive pleading by 6 days, the status

hearing in this matter will not need to be continued.



PFS:008006.0001.2098727.1
     Case: 1:18-cv-06669 Document #: 84 Filed: 09/09/19 Page 2 of 2 PageID #:285




          4.       Fed. R. Civ. P. 6(b)(1)(A) provides that when an act may or must be done within a

specified time, the court may, for good cause, extend the time…before the original time or its

extension expires.

          5.       This is the first request for an extension of time made by the Defendants in this

matter.

          6.       Plaintiff does not oppose the motion.

          WHEREFORE, Defendants Multipoint, Inc., Super G Capital, LLC. and Ashley

Isenberg, by their counsel, Patzik, Frank & Samotny Ltd., request that their Motion for Extension

of Time be granted, that they be given to and until September 16, 2019 to file an answer, and for

such other and further relief as this Court deems appropriate.

Dated: September 9, 2019                         Respectfully submitted,

                                                 MULTIPOINT, INC. SUPER G CAPITAL,
                                                 LLC, AND ASHLEY ISENBERG


                                                 By:       /s/ Jordan A. Finfer
                                                           One of their attorneys




Jordan A. Finfer (ARDC #6296373)
Patzik, Frank & Samotny Ltd.
200 South Wacker Drive, Suite 2700
Chicago, IL 60602
Phone: 312-551-8300
jfinfer@pfs-law.com




PFS:008006.0001.2098727.1
